Citation Nr: 9905654	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-05 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for mild intermittent 
neuropathy, to include as secondary to service-connected 
tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1944 to June 
1946, including service in the Asiatic-Pacific and European 
Theaters during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the veteran's application to 
reopen his claim for service connection for mild intermittent 
neuropathy, to include as secondary to service-connected 
tinea pedis, on the basis that no new and material evidence 
had been presented since a February 1989 Board decision.  The 
veteran timely appealed this determination to the Board.

When this matter was previously before the Board in June 
1997, it was remanded to the RO for a Board hearing.  Such a 
hearing was held in September 1997, via videoconference, 
between the RO and the Board's offices in Washington, D.C.  
In December 1997, this case was remanded to the RO for 
further development, which has been accomplished.  As the 
denial of the claim has been continued, the claim has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  In a February 1989 decision, the Board denied service 
connection for migratory sensory multiple mononeuropathy on 
the ground that such condition was neither incurred in nor 
aggravated by active service, nor was it etiologically 
related to the veteran's service-connected tinea pedis.  

2.  Evidence associated with the claims file subsequent to 
the February 1989 Board decision, when considered alone or in 
conjunction with the evidence previously of record, does not 
establish that the veteran either had mild intermittent 
neuropathy in service, that it was caused or aggravated by 
his service-connected tinea pedis, or otherwise establish any 
material fact that was not already of record at the time of 
the February 1989 Board decision.


CONCLUSIONS OF LAW

1.  The Board's February 1989 decision denying the veteran's 
application to reopen his claim for service connection for 
migratory sensory multiple mononeuropathy is final.  
38 U.S.C.A. §§ 511(a), 5108, 7104(b) (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1100, 20.1105 (1998).

2.  New and material evidence to reopen a claim of service 
connection for mild intermittent neuropathy, on a direct 
basis as well as secondary to his service-connected tinea 
pedis, has not been presented.  38 U.S.C.A. §§ 5107, 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Service connection may also be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury.  " 38 C.F.R. § 3.310(a) 
(1998); Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  The 
latter regulation has been interpreted to permit a grant of 
secondary service connection for the degree of aggravation to 
a nonservice-connected disorder that is proximately due to or 
the result of a service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

A claim for service connection for migratory sensory multiple 
mononeuropathy previously was considered and denied.  In a 
February 1989 decision, the Board determined that the 
condition was not present in service and was not causally 
related to the veteran's service-connected tinea pedis.  
Evidence then before the Board included the veteran's service 
medical records; private medical records and reports, dated 
from October 1976 to May 1987; a February 1987 VA 
dermatological examination report; and the transcript of the 
August 1987 hearing and statements of the veteran.

The service medical records are negative for any complaints 
of or treatment for any neurological problems.  However, the 
veteran did not assert that the disorder was manifest during 
service; rather, he argued that, since 1974, he had 
manifestations of a neurological disorder subsequent to an 
outbreak of his service-connected skin disorder, jungle rot, 
and that his migratory sensory multiple mononeuropathy was 
related to his service-connected skin condition.  
Accordingly, he maintained that service connection was 
warranted for migratory sensory multiple mononeuropathy on a 
secondary basis.

Treatment records from the Mayo Clinic, dated from October to 
December 1976, show that the veteran was seen by several 
physicians and was diagnosed as suffering from migratory 
sensory multiple mononeuropathy.  Significantly, the 
examiners stated that the neurological disorder was of an 
undetermined etiology.  

In an October 1986 statement, he took issue with the 
diagnosis of his service-connected skin disorder affecting 
his feet, tinea pedis, which he said is an epidermophytosis.  
Instead, the veteran argued that he suffered from 
Trichophyton Mentagrophytes, a trichophytosis, which he 
indicated was a more disabling type of disorder.  In 
addition, the veteran reported that, after each episode of 
the trichophytosis, he suffered an episode of migratory 
sensory multiple mononeuropathy, a disorder that was 
initially diagnosed by a physician at the Mayo Clinic in 
1976; the veteran maintained that he initially experienced 
the neurological symptomatology in 1974.

In February 1987, the veteran was afforded a VA 
dermatological examination.  During the examination, the 
veteran noted his history of having had a fungal infection 
affecting his feet since World War II.  In addition, he 
reiterated his contention that that disorder was contributing 
to a sensory neuropathy that was diagnosed as the Mayo 
Clinic.  The diagnoses were tinea pedis and neuropathy.  Of 
particular note, the physician stated that the veteran "is 
suggesting that there is a relationship between the [tinea 
pedis and the neuropathy].  I cannot dispute this claim and 
intuitively it does make some sense."

In a private medical report, dated in April 1987, Dr. Thomas 
B. Summers observed that the veteran had been diagnosed as 
having migratory sensory multiple mononeuropathy of an 
undetermined etiology at the Mayo Clinic in 1976, and 
indicated that the veteran's neuralgia or migratory neuritic 
symptoms might represent an auto-immune type reaction to the 
episodes of the epidermophytosis infection.  Moreover, Dr. 
Summers stated that, with respect to the alleged etiological 
relationship, "I suppose it is possible."  Dr. Summers 
referred the veteran's case to Dr. George G. Caudill, an 
allergist.  In a May 1987 report, Dr. Caudill stated that he 
had discussed the veteran's case with the Allergy and 
Immunology Departments at both the Mayo Clinic and the 
University of Iowa, and that both were skeptical of the 
veteran's assertion that his problems was an immunological 
one.  Significantly, he opined that he had "found nothing to 
indicate that [the veteran's] neuropathy is due to a 
hypersensitive or immunological reaction."

During an August 1987 hearing held at the RO, and in various 
additional statements in support of his claim, the veteran 
reiterated his contention that the neurological disorder was 
secondary to his service-connected skin disorder.  In 
support, he referenced the favorable opinions of the private 
and VA examiners, and noted that, as a physician, he too 
believed that there was an etiological relationship.  Indeed, 
he stated that, because he was in a position to both feel and 
observe the disorders, he was uniquely able to offer an 
opinion on their relationship.  In this regard, he stated 
that he never had a manifestation of the neurological 
disorder that was not preceded by an episode of the fungal 
infection on his feet.

In a statement dated in September 1995 and received at the RO 
that same month, the veteran submitted an informal 
application to reopen his claim for service connection for a 
neurological disorder.

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal on the 
issues here.  When the Board disallows a claim, the 
disallowance is final unless the Chairman determines that 
reconsideration is warranted, or another exception to 
finality applies.  Otherwise, no claim based upon the same 
factual basis shall be considered.  See 38 U.S.C.A. §§ 7103, 
7104 (West 1991); 38 C.F.R. § 20.1100 (1998).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been finally disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is new and 
material.  Secondly, if, and only if, the Board determines 
that the evidence is new and material, the claim is deemed to 
have been reopened and the claim is evaluated on the basis of 
all of the evidence, both new and old.  See Manio, 1 Vet. 
App. at 145.  The two-step analysis involves two questions: 
(1) Is the newly presented evidence "new," that is, not of 
record at the time of the last final disallowance, and not 
merely cumulative or redundant of other evidence of record; 
and, (2) Is the newly presented evidence "material," i.e., 
is it relevant and probative of the issue at hand, and which, 
by itself or in connection with the evidence previously 
assembled, is so significant it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).

Evidence associated with the claims file since the February 
1989 Board decision includes VA examination reports dated in 
August 1994, October 1995 and April 1998, the most recent 
report having addenda dated in June and apparently in August 
1998; December 1994 and June 1998 private medical records; 
the transcript of a the veteran's hearing testimony, 
conducted in September 1997 before the undersigned Board 
Member via videoconference between the RO and the Board's 
offices in Washington, DC; medical treatise evidence that the 
veteran submitted together with his Substantive Appeal in 
December 1995 during the September 1997 hearing; a December 
1995 statement submitted by the veteran's spouse; and 
statements of the veteran.  In addition, the veteran 
submitted duplicates of the medical reports discussed above 
that were of record and were considered by the Board at the 
time of the February 1989 decision.

Private medical evidence, dated from December 1994 to June 
1998, shows that the veteran was noted to have a neurological 
disorder.  The examiners concluded that the veteran's 
neuropathy was consistent with Wartenberg's Migratory Sensory 
Neuritis on top of distal sensory neuropathy and suspected an 
immunogenic etiology for the migratory neuritis.  They 
concluded, however, that further evaluation was needed to 
determine the precise etiology.  The evidence, although new 
because it was not previously of record, is not material 
because it is not probative of the etiology of the veteran's 
neurological disorder.  

In the August 1994 VA examination report, the physician 
discussed in detail his review of the history of the 
veteran's neurological disorder.  In addition, he performed a 
physical examination.  Of particular significance, he 
diagnosed the veteran as having migratory sensory multiple 
mononeuropathy of an unknown etiology.  In the October 1995 
VA examination report, that same physician again discussed 
the history of the veteran's neurological disorder.  In 
addition, he again conducted a physical examination.  The 
diagnosis was mild, intermittent migratory sensory neuropathy 
of an unknown etiology.  With regard to the etiology of the 
neurological disorder, the physician stated, "In my 
experience, and after some research in this area, I find no 
known relationship between this sensory neuritis and his 
presumed remote history of trichophyton infection.  This must 
remain etiology unknown, as far as my examination is 
concerned."

In September 1997, the veteran, a retired family 
practitioner, testified that he experiences an intermittent 
sensory neuritis within four to five days subsequent to an 
outbreak of his service-connected jungle rot.  He described 
the manifestations of each condition, and emphasized that he 
never experienced an episode of the neuritis that was not 
preceded by a flare-up of the service-connected skin 
disorder.  Moreover, he stated that, in his medical judgment, 
there was no question that there was "an absolute 
connection" between the neurological disorder and the 
service-connected condition.  Further, he referenced the 
favorable medical opinions that were of record prior to the 
February 1989 Board decision, and pointed out that no VA 
physician had ruled out such a relationship. 

In addition, a review of the excerpt from medical treatise 
that was submitted in December 1995 together with his 
Substantive Appeal discloses that it discusses Wartenberg's 
Migratory Sensory Neuritis.  Similarly, the medical treatise 
evidence that was received at the RO on the date of the 
personal hearing concerns a discussion of dermatophytosis and 
other mycoses.  Neither excerpt discusses the alleged 
relationship between the veteran's mild intermittent 
neuropathy and his service-connected tinea pedis, and thus 
does not bear on the specific matter under consideration.  As 
such, the medical evidence, although new in that it was not 
previously of record, is not material.

When this matter was previously before the Board in December 
1997, it was remanded to obtain a medical opinion in an 
effort to determine the precise etiology of the veteran's 
mild intermittent neuropathy.  In doing so, the Board noted 
the medical evidence of record that supported the veteran's 
claim, and requested that the examiner indicate whether the 
veteran's mild intermittent neuropathy is etiologically 
related to, or has been chronically worsened by, his service-
connected tinea pedis.

In compliance with the Board's request, in April 1998, the 
veteran underwent a VA neurological examination.  During the 
examination, the veteran reiterated the history of his 
neurological disorder.  The veteran's pertinent medical 
records, including reports of laboratory studies, were 
reviewed, and physical examination was conducted.  The 
diagnosis was migratory sensory neuritis of undetermined 
etiology.  With respect to the etiology of the disorder, the 
physician commented, "It would be difficult to establish a 
relationship of the sensory neuritis to a remote history of 
his lower extremity Trichophyton infection.  [The veteran's] 
[s]kin lesions seem to have cleared up at this point."  She 
added, however, that further testing was necessary to offer a 
more definitive opinion on the etiology.

In a June 1998 addendum to the April examination report, the 
physician indicated that an EMG (electromyograph) nerve 
conduction study was performed earlier that month that 
revealed a mild degree of carpal tunnel in the left upper 
extremity.  In addition, immunological testing was also 
conducted.  After reviewing the findings of these tests, the 
examiner reaffirmed her earlier diagnosis of mild sensory 
neuritis.  In addition, she reiterated her conclusion that 
the etiology of the disorder was unclear, and that it was 
unlikely that it was related to his service-connected tinea 
pedis.

In July 1998, the RO contacted the physician who conducted 
the April 1998 neurological examination and requested that 
she comment, in writing, on whether the veteran's mild 
intermittent neuropathy is etiologically related to, or has 
been chronically worsened by, his service-connected tinea 
pedis.  In response, in an undated addendum that was received 
at the RO in August 1998, the examiner reported that, based 
on the neurological examination and EMG studies, there was no 
evidence that the veteran has significant neuropathy.  In 
addition, she stated, "This examiner does not find any 
concrete evidence of any relationship between the [veteran's] 
intermittent symptoms of neuritis and his service-connected 
tinea pedis."  As such, the examiner indicated that the 
veteran's neurological disorder was neither caused nor 
aggravated by his service-connected tinea pedis.

Finally, as noted above, the veteran has also submitted 
copies of medical records and reports that were of record at 
the time of the February 1989 Board decision.  As this 
evidence has already been considered by the Board, is 
duplicative.  As such, it is, by definition, not new.  

Thus, none of the new medical evidence associated with the 
claims file since the prior final denial is material because 
it does not tend to establish a relationship between the 
veteran's intermittent neuropathy and either service or a 
service-connected disability.  As such, it provides no basis 
for reopening the claim.

The lay evidence of record also does not constitute new and 
material evidence to reopen the claim.  The Board notes that 
the veteran is a retired physician.  Even if, as a former 
family doctor, he is deemed competent to render a medical 
opinion on the etiology of his neurological disorder (see 
Black v. Brown, 10 Vet. App. 279 (1997)), the Board observes 
that the statements and testimony he has provided in support 
of the current petition to reopen are essentially redundant 
of earlier statements and testimony by him that were of 
record at the time of the prior denial to the effect that his 
neurological disorder was related to his service-connected 
tinea pedis.  While the Board does not doubt the sincerity of 
the veteran's belief that there is an etiological 
relationship between the neurological disorder and his 
service-connected skin condition, the Board emphasizes that 
his statements, by definition, not new, and, thus, cannot 
serve as the basis for reopening the claim.  

The Board would also add that the December 1995 lay statement 
of the veteran's spouse, in which she describes the 
symptomatology of the veteran's neurological disorder, is 
new, but not material because it does not bear on the 
etiology of the disability.  Even if the veteran's wife 
attempted to render an opinion on the etiology of the 
veteran's neurological disorder, however, the Board would 
point out that, as a layperson without appropriate medical 
expertise and training, she is not competent to render an 
opinion on a medical matter, such as the etiology of a 
disability.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Furthermore, where, as here, medical evidence is needed to 
establish service connection, lay statements, without more, 
even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In view of the foregoing, the Board must conclude that none 
of the evidence received subsequent to the Board's February 
1989 decision, when viewed either alone or in light of the 
evidence previously or record, constitutes new and material 
evidence for purposes of reopening the veteran's claim for 
service connection for mild intermittent neuropathy, either 
as related to service or to service-connected tinea pedis.  
As such, the claim is not reopened, and the February 1989 
denial remains final.  The Board is aware of no circumstances 
in this matter that would put the VA on notice of the 
existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claim.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  Nonetheless, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application to reopen his claim for service 
connection for mild intermittent neuropathy, to include as 
secondary to service-connected tinea pedis.  See Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).

As a final point, the Board notes that, in addition to 
considering whether the veteran had submitted evidence that 
was new, and relevant and probative, in the October 1995 
rating decision on appeal, the RO also referred to the third 
criterion (formerly considered by the Board in accordance 
with the Court's case law) that in order to reopen a claim, 
the new evidence, when viewed in the context of all the 
evidence, both new and old, must create a reasonable 
possibility of a change in outcome of the case on the merits.  
See Evans, 9 Vet. App. at 283, citing Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  However, the United States Court 
of Appeals for the Federal Circuit recently held that there 
was no such legal requirement.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  That notwithstanding, the Board finds that 
the RO's actions are not prejudicial to the veteran, since, 
for the reasons noted above (i.e., that no new and probative 
evidence has been submitted), the outcome of the case is the 
same whether the claim is considered under either the correct 
two-, or formerly followed three-prong test for reopening 
claims.  Thus, to remand this case to the RO for 
consideration of the correct legal standard for reopening 
claims would be pointless and, in light of the above 
discussion, would not result in a determination favorable to 
him.  See VAOGCPREC 16-92 (O.G.C. Prec. 16-92), 57 Fed. Reg. 
49747 (1992).


ORDER

In the absence of new and material evidence, the petition to 
reopen a claim of service connection for mild intermittent 
neuropathy, to include as secondary to service-connected 
tinea pedis, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

